Exhibit 10.26

 

 

 

 

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT

dated effective as of

 

March 31, 2003

 

among

 

MAPINFO CORPORATION,

The Borrower,

And

MAPINFO AUSTRALIA PTY, LIMITED,

MAPINFO CANADA, INC.,

MAPINFO GmbH,

MAPINFO LIMITED,

MAPINFO UK LTD.,

URPI GROUP LIMITED,

MAPINFO JAPAN KK,

MAPINFO REALTY, LLC,

Collectively the Guarantors and

Individually a Guarantor

And

JPMORGAN CHASE BANK

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

Page

ARTICLE I

Definitions and Accounting Terms



SECTION 1.01.

Defined Terms

 

2

SECTION 1.02.

Accounting Terms

 

2





ARTICLE II

Amount and Terms of Credit Facilities



SECTION 2.01.

Revolving Credit Facility

 

7

SECTION 2.02.

Term Loan

 

8

SECTION 2.03.

Reduction of Commitment

 

8

SECTION 2.04.

Notice and Manner of Borrowing

 

9

SECTION 2.05.

Conversion and Renewals

 

9

SECTION 2.06.

Interest Rate

 

9

SECTION 2.07.

Facility Fee

 

10

SECTION 2.08.

The Notes

 

10

SECTION 2.09.

Prepayments

 

11

SECTION 2.10.

Method of Payment

 

11

SECTION 2.11.

Use of Proceeds

 

11

SECTION 2.12.

Illegality

 

11

SECTION 2.13.

Disaster

 

12

SECTION 2.14.

Interest Cost

 

12

SECTION 2.15.

Funding Loss Indemnification

 

13

SECTION 2.16.

Late Payment

 

13







ARTICLE III

Guaranties; Collateral Security

SECTION 3.01.

Guaranties

 

13

SECTION 3.02.

Collateral

 

13



ARTICLE IV

Conditions Precedent

SECTION 4.01.

Conditions Precedent to the Bank Establishing the Credit Facilities



14



 

 

ARTICLE V

Representations and Warranties



SECTION 5.01.

Representations and Warranties of the Borrower

 

15





ARTICLE VI

Covenants

SECTION 6.01.

Affirmative Covenants

 

18

SECTION 6.02.

Negative Covenants

 

21

 

ARTICLE VII

Default

SECTION 7.01.

Events of Default

 

24

SECTION 7.02.

Remedies on Default

 

25

ARTICLE VIII

Miscellaneous

SECTION 8.01

No Waiver; Cumulative Remedies

 

26

SECTION 8.02

Amendments, Etc.

 

26

SECTION 8.03

Addresses for Notices, Etc.

 

26

SECTION 8.04

Costs and Expenses

 

27

SECTION 8.05

Binding Effect; Assignment

 

27

SECTION 8.06

Governing Law

 

27

SECTION 8.07

Severability of Provisions

 

27

SECTION 8.08

Participation

 

27

SECTION 8.09

Survival of Loan Agreement, Etc.

 

27

SECTION 8.10

Waiver of Trial by Jury, Etc.

 

28

SECTION 8.11

Right of Setoff

 

28

SECTION 8.12

Headings

 

28

 

EXHIBITS

:



Exhibit A - Revolving Credit Note
Exhibit B - Term Loan Note
Exhibit C - Security Agreement
Exhibit D - Opinion of Counsel for Borrower
Exhibit E - Indebtedness

 

AMENDED AND RESTATED CREDIT AGREEMENT dated effective as of March 31, 2003 by
and between MAPINFO CORPORATION, a Delaware business corporation with its
principal office and place of business at One Global View, Troy, New York 12180
(the "Borrower") MAP INFO AUSTRALIA PTY, LIMITED, an Australian corporation with
an office for the transaction of business at One Global View, Troy, New York
12180, MAPINFO CANADA, INC., a Canadian corporation with an office for the
transaction of business at One Global View, Troy, New York 12180, MAPINFO GmbH,
a German business entity, with an office for the transaction of business at One
Global View, Troy, New York 12180, MAPINFO LIMITED, a British corporation with
an office for the transaction of business at One Global View, Troy, New York
12180, URPI GROUP LIMITED, a British corporation with an office for the
transaction of business at One Global View, Troy, New York 12180, MAPINFO JAPAN
KK, a Japanese corporation with an office for the transaction of business at One
Global View, Troy, New York 12180 and MAPINFO REALTY, LLC, a New York Limited
Liability Company with an office for the transaction of business at One Global
View, Troy, New York 12180 (collectively the "Guarantors" and individually a
"Guarantor"), and JPMORGAN CHASE BANK, a banking corporation organized and
existing under the laws of the State of New York with an office for the
transaction of business at 12 Corporate Woods Boulevard, Albany, New York 12211
(the "Bank").

WITNESSETH:



WHEREAS, the Bank and the Borrower entered into a loan agreement dated December
7, 1995 (the "Credit Agreement") pursuant to which the Bank established for the
Borrower a $20,000,000.00 revolving convertible credit facility (the "Credit
Facility"), which Credit Facility was amended by a first amendment between the
Bank and the Borrower dated December 23, 1997 (the "First Amendment") and a
second amendment between the Bank and the Borrower dated August 31, 1998 (the
"Second Amendment"); and

WHEREAS, pursuant to the Second Amendment the principal amount available under
the Credit Facility was reduced to $10,000,000.00; and

WHEREAS, the Credit Facility was amended by a Third Amendment dated December 6,
1999, a Fourth Amendment dated December 31, 2000, and a Fifth Amendment dated
December 31, 2001; and



WHEREAS, the Guarantors, by written guaranties (the "Guaranties"), have
absolutely , unconditionally and irrevocably guaranteed to the Bank the payment
and performance of all present and future Indebtedness and Obligations due or to
become due the Bank and its Affiliates by the Borrower, including all present
and future indebtedness with respect to the Credit Facility; and

WHEREAS, the parties hereto desire to amend and restate said Credit Agreement in
its entirety.

The parties hereto agree that said Credit Agreement, as so amended, is hereby
amended and restated in its entirety, as follows:

 

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (terms defined in the singular to have the
same meaning when used in the plural and vice versa):

"Adjusted LIBO Rate" means, with respect to any LIBOR Loan, an interest rate per
annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the
LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate
plus (c) Applicable Spread.

"Advance or Advances" means any advance or advances under the Revolving Credit
Facility or the Term Loan Facility.

"Affiliate" means, any Person (1) which directly or indirectly controls, or is
controlled by, or is under common control with, the Borrower or a Subsidiary;
(2) which directly or indirectly beneficially owns or holds five percent (5%) or
more of any class of voting stock of the Borrower or any Subsidiary; or (3) five
percent (5%) or more of the voting stock which is directly or indirectly
beneficially owned or held by the Borrower or a Subsidiary. The term control
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.

"Applicable Spread" means, for any day, with respect to any LIBOR Loan, or with
respect to the Facility Fees payable hereunder, as the case may be, the
Applicable Spread per annum set forth below under the caption "Libor Loans" or
"Facility Fee Rate", as the case may be, based upon the applicable adjusted debt
service coverage ration on such date to the LIBOR Loan.

Adjusted Debt Service

Coverage Ratio

LIBOR Loans

Facility Fee Rate

> 3.0 : 1.0

1.50 %

.250 %

3.0 : 1.0 to 2.0 : 1.0

1.75 %

.310 %

< 2.0 : 1.0

1.75 %

.375 %

"Adjusted Debt Service Coverage Ratio" is the sum of net income plus interest,
taxes, depreciation and amortization expenses, less dividends and capitalized
product development costs, divided by the sum of Adjusted Revolving Credit Debt
Service plus, interest expenses and the current portion of long term debt (less
amounts attributable to the Revolving Credit Facility), calculated on a rolling
four (4) quarter basis. "Adjusted Revolving Credit Debt Service" is an amount
equal to 40% of the total Commitment.

"Bank" means JPMorgan Chase Bank, a New York banking corporation, its successors
and/or permitted assigns.

"Board" means the Board of Governors of the Federal Reserve System.

"Borrower" means MapInfo Corporation; a Delaware business corporation duly
qualified to do business in the State of New York, its successors and/or
assigns.

"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York State are authorized or required to close
under the laws of the State of New York and, if the applicable day relates to
LIBOR Loan, LIBO Interest Period, or notice with respect to LIBOR Loan, a day on
which dealings in Dollar deposits are also carried on in the London interbank
market and banks are open for business in London.

"Capital Lease" means all leases which have been or should have been capitalized
on the books of the lessee in accordance with GAAP.

"Certificate" means a certificate prepared by the Borrower's Chief Financial
Officer showing the Borrower's Funded Debt, less the amount of the Mortgage Loan
and balances of cash and short term investment.

"Collateral Security" means all of that Collateral described in Article III
hereof securing the payment and performance of the Credit Facilities and all
other present and future Indebtedness due to the Bank by the Borrower.

"Commitment" means the Bank's obligation to make Advances to the Borrower under
the Revolving Credit Facility or the Term Loan Facility, pursuant to Sections
2.01 and 2.02 hereof in the amounts referred to therein.

"Credit Facilities" means the Revolving Credit Facility and the Term Loan
Facility.

"Debt" means (1) indebtedness or liability for borrowed money, or for the
deferred purchase price of property or services (including trade obligations);
(2) obligations as lessee under Capital Leases; (3) current liabilities in
respect of unfounded vested benefits under any Plan; (4) obligations under
letters of credit issued for the account of any Person; (5) all obligations
arising under acceptance facilities; (6) all guarantees, endorsements (other
than for collection or deposit in the ordinary course of business), and other
contingent obligations to purchase, to provide funds for payment, to supply
funds to invest in any person, or otherwise to assure a creditor against loss;
and (7) obligations secured by an Lien on property owned by the Person, whether
or not the obligations have been assumed.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereof.

"Events of Default" means any of the events specified in Section 7.01 hereof.

"Facility Fee" means the fee payable by the Borrower to the Bank as described in
Section 2.07 hereof on the unused portion of the Revolving Credit Facility.

"Fiscal Year" means the fiscal year the Borrower and its Subsidiaries use for
filing tax returns, which Fiscal Year, as of the date hereof, ends on September
30 of each year.

"Fixed Rate" means that rate the Bank may quote from time, in its sole
discretion, which is accepted by the Borrower.

"Fixed Rate Loan" means any Loan to the extent the interest therefore is based
on a Fixed Rate.

"Fixed Rate Indemnification Fee" shall mean, in the case of a prepayment of the
whole or any portion of the Credit Facilities bearing interest at the Fixed
Rate, a prepayment premium equal to such portion of the Credit Facilities,
multiplied by a per annum interest rate equal to the difference between the
Fixed Rate adjusted to an annual basis, and the 360-day equivalent interest
yield (hereinafter called the "Reinvestment Rate") on any U.S. Government
Treasury Obligations of similar maturity selected by the Bank, in its sole
discretion, in an aggregate amount comparable to such portion of the Loan, and
with maturities comparable to the Maturity Date, calculated over a period of
time from the date of prepayment to and including the Maturity Date. If the
Fixed Rate applicable to such portion of the Loan, and with maturities
comparable to the Maturity Date. If the Fixed Rate applicable to such portion of
the Credit Facilities, adjusted to an annual basis, is equal to or less than the
Reinvestment Rate, no prepayment premium shall be due.

"Funded Debt" means any Indebtedness, to include the borrowings outstanding
under the Credit Facilities, Capital Leases and any issuance by the Borrower or
its Subsidiaries of public or private debt, regardless of maturity.

"GAAP" means generally accepted accounting principles in the United States.

"Guaranties" means those guarantees referred to in Article III of this
Agreement.

"Hazardous Materials" means any flammable explosives, radioactive materials,
hazardous materials, hazardous wastes, hazardous or toxic substances, or related
materials defined in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Section 9601, et seq.), the
Hazardous Materials Transportation Act, as amended (49 U.S.C. Section 1801, et
seq.), the Resource Conservation and Recovery Act, as amended (42 U.S.C.
Sections 9601, et seq.), and in the regulations adopted and publications
promulgated pursuant thereto, or any other Federal, state or local environmental
law, ordinance, rule or regulation.

"Indebtedness" means, for any Person, all indebtedness or other obligations or
such Person for borrowed money, including all indebtedness arising with respect
to any letters of credit issued for or on behalf of a Person.

"Interest Period" means (i) with respect to any LIBOR Loan, the period
commencing on the date such Loan is made, and ending on the numerically
corresponding day of the LIBO Rate Interest Period selected by the Borrower,
which period shall be one (1), two (2), three (3) or six (6) months for any
Revolving Credit Loan and one (1) month for the Term Loan, except that each such
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month, (ii) with respect to any Fixed Rate Loan,
the period commencing on the date such Loan is made and ending at the end of the
Fixed Rate Interest Period selected by the Borrower and available at the Bank,
which period must be done one (1) day but not more than three hundred sixty
(360) days for any Revolving Credit Loan and thirty (30) days to three (3) years
for the Term Loan (not to extend beyond the Termination Date or the Maturity
Date), and (iii) with respect to Prime Loans, the period commencing on the date
such Loan is made and ending ninety (90) days thereafter for any Revolving
Credit Loan and thirty (30) days thereafter for the Term Loan; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:

(a) No Interest Period may extend beyond the Revolving Credit Facility Maturity
Date with respect to Revolving Credit Loans and beyond the Term Loan Maturity
Date for the Term Loan;

(b) No Interest Period may extend beyond a principal repayment date for the
Credit Facilities unless, after giving effect thereto, the aggregate principal
amount of the LIBOR Loans or Fixed Rate Loans having Interest Periods that end
after such principal repayment date shall be equal or less than the principal
amount to be outstanding under the Credit Facilities after such principal
repayment date; and

(c) If an Interest Period would end on a day that is not a Business Day, such
Interest Period shall be extended to the next Business Day, such Interest Period
shall be extended to the next Business Day, unless, in the case of a LIBOR Loan,
such Business Day falls in the next calendar month, in which event such Interest
Period shall end on the immediately preceding Business Day.

"LIBO Interest Rate" shall mean the rate per annum (rounded upwards, if
necessary, to the nearest 1/16 of 1%) quoted by the Bank at approximately 11:00
a.m. London time (or as soon thereafter as practicable) two Banking Days prior
to the first day of such Loan for the offering by the Bank to leading banks in
the London interbank market of U.S. dollar deposits having a term comparable to
such Loan and in an amount comparable to the principal amount of such Loan.

"LIBO Interest Rate Indemnification Fee" shall mean, in the case of prepayment
of the whole or any portion of the Credit Facilities bearing interest at the
LIBO Interest Rate, a prepayment premium equal to such portion of the Credit
Facilities, multiplied by a per annum interest rate equal to the difference
between the Adjusted LIBO Rate, adjusted to an annual basis, and the 360-day
equivalent interest yield (hereinafter called the "Bid Rate") on the Bank's cost
of funds (determined in the Bank's sole discretion) of similar maturity selected
by the Bank, in its sole discretion, in an aggregate amount comparable to such
portion of the Loan, and with maturities comparable to the Maturity Date,
calculated over a period of time from the date of prepayment to an including the
end of the Interest Period. If the LIBO Rate applicable to such portion of the
Credit Facilities, adjusted to an annual basis, is equal to or less than the Bid
Rate, no prepayment premium shall be due.

"LIBOR Loan" means any Loan, when and to the extent the interest therefore is
determined by reference to the LIBO Interest Rate.

"Lien" means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other such security agreement or
preferential arrangement, charge, or encumbrance of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financial statement under
the Uniform Commercial Code or comparable law of any jurisdiction to evidence
any of the foregoing).

"Loan" or Loans" means any extension of credit under the Revolving Credit
Facility or Term Loan Facility, or both of them, as the context may require.

"Loan Documents" means this Agreement, the Notes and all other agreements,
instruments, mortgages, documents, guarantees, assignments, certifications,
financing statements and/or certificates at any time given to or held by the
Bank in connection with the Credit Facilities.

"Maturity" means the date on which any LIBOR, Fixed Rate or Prime Rate Loan
matures.

"Mortgage Loan" means the construction and permanent financing pursuant to the
"Building Loan Agreement" by and between MapInfo Realty, LLC as Borrower and
Charter One Bank, F.S.B. as Lender.

"Multiemployer Plan" means a Plan described in Section 4001(a)(3) of ERISA which
covers employees of the Borrower or any ERISA Affiliate.

"Notes" means the Revolving Credit Note and the Term Loan Note, in substantially
the form of Exhibits A and B, respectively.

"Obligations" means all of the obligations of the Borrower and its Subsidiaries
under this Agreement and the Note(s), whether for the principal, interest, fees,
costs, expenses, taxes or otherwise and any and all other obligations of the
Borrower to the Bank of any nature whatsoever, either now existing or hereafter
arising.

"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any and all of its functions under ERISA.

"Person" means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust , unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.

"Plan" means any employee benefit plan subject to the provisions of ERISA and
which is maintained for employees of the Borrower or any of its Subsidiaries.

"Prime Loan" means any Loan when and to the extent the interest rate therefore
is determined by reference to the Prime Rate.

"Prime Rate" means the fluctuating rate of interest as is publicly announced
from time to time by the Bank at its principal office as its prime rate. Each
change in the Prime Rate shall take effect simultaneously with the corresponding
change in the Bank's announced Prime Rate.

"Prohibited Transaction" means any transaction set forth in Section 406 of ERISA
or Section 2975 of the Internal Revenue Code of 1954, as amended from time to
time.

"Redeployment Costs" means the Fixed Rate Indemnification Fee and the Funding
Loss Indemnification described in Section 2.15 hereof.

"Regulation D" means Regulation D of the Board as amended or supplemented from
time to time.

"Revolving Credit Facility" means the $6,000,000.00 revolving line of credit
established for the Borrower by the Bank pursuant to the provisions of Section
2.01 hereof.

"Revolving Credit Facility Termination Date" means the date one (1) year from
the date of this Agreement.

"Revolving Credit Loan(s)" means loans under the Revolving Credit Facility.

"Revolving Credit Note" means the promissory note referred to in Section 2.08
hereof evidencing the Revolving Credit Facility.

"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Bank is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
"Eurocurrency Liabilities in Regulation D of the Board.) Such reserve
percentages shall include those imposed pursuant to such Regulation D. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage. The Statutory Reserve
Rate is currently zero.

"Subsidiary" means a corporation (which includes a limited liability company) of
which shares of stock or membership rights having ordinary voting power (other
than stock having such power only by reason of the happening of a contingency)
to elect a majority of the board of directors or other managers of such
corporation are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by the Borrower.

"Supporting Statements" means depositing statements of cash and short term
investments as of the end of each month taking at least equal to twice the
amount of Funded Debt, less the amount of the Mortgage Loan.

"Term Loan" means the term loan made to the Borrower by the Bank, whether made
as a Prime Loan, a Fixed Rate Loan or a LIBOR Loan.

"Term Loan Facility" means the $3,000,000 term loan established for the Borrower
pursuant to the provisions of Section 2.09 hereof.

"Term Loan Maturity Date" means the date forty-two (42) months from the date of
this Agreement.

"Term Loan Note" means the promissory note referred to in Section 2.08 hereof
which evidences the Term Loan.

"Total Liabilities" means for any corporation all items of Indebtedness,
Obligations and/or liabilities of such corporation, which would, in accordance
with generally accepted accounting principles, be classified as liabilities of a
corporation conducting a business the same or similar of that of such
corporation.

SECTION 1.02. Accounting Terms. All accounting terms used in this Agreement not
specifically defined herein shall be construed in accordance with GAAP. All
financial data pursuant to this Agreement, shall be prepared in accordance with
such principles.



ARTICLE II

Amount and Terms of Credit Facilities

SECTION 2.01. Revolving Credit Facility. The Bank agrees, on the terms and
conditions hereinafter set forth, to make Revolving Credit Loans to the Borrower
from time to time during the period from the date of this Agreement up to, but
not including, the Revolving Credit Facility Termination Date, or such date as
the Bank exercises any right to terminate its obligations hereunder, whichever
occurs first, in an aggregate principal amount not to exceed at any time Six
Million and 00/100 Dollars ($6,000,000.00).

On the Revolving Credit Facility Termination Date, the Bank's obligation to make
Revolving Credit Loans to the Borrower shall cease and the Borrower shall pay to
the Bank all unpaid and outstanding principal due under the Revolving Credit
Facility, all accrued and unpaid interest and all other charges, to include
Redeployment Costs, due under the Loan Documents.

Each Revolving Credit Loan which shall not utilize the Commitment in full shall
be in the amount of not less than $50,000.00, provided that each LIBOR or Fixed
Rate Loan shall be in an amount of not less than $500,000.00. Within the limits
of the Commitment, the Borrower may borrow, repay and re-borrow under the
Revolving Credit Facility, subject to the terms and provisions herein set forth,
up to the Revolving Credit Facility Termination Date. Subject to the terms and
provisions hereof, the Revolving Credit Loans may be outstanding as Prime Loans,
LIBOR Loans or Fixed Rate Loans. Revolving Credit Loans shall have a maturity
consistent with their Interest Period.

The obligation of the Bank to make Revolving Credit Loans shall be subject to
the conditions precedent that on the date each Revolving Credit Loan is made,
the following statements shall be true and the Bank shall have received the
Certificate and Supporting Statements as well as a certificate signed by a duly
authorized officer of the Borrower dated the date of each Revolving Credit Loan,
stating:

(a) The amount of the Revolving Credit Loan requested;

(ii) That the representations and warranties contained in Article V of this
Agreement and those contained in the other Loan Documents are true and correct
on and as of the date of such Revolving Credit Loan, as though made on and as of
such date; and

(iii) That no Default or Event of Default has occurred and is continuing, or
would result from the Bank making such Revolving Credit Loan, and the Bank shall
have received such other approvals, opinions or documents as the Bank may
reasonably request.

The Bank may, in its sole and absolute discretion, waive the foregoing, but a
waiver on one or more occasions shall not preclude the Bank from imposing such
conditions precedent on a future occasion or occasions.

The Revolving Credit Loan shall be evidenced by the Revolving Credit Note
referred to in Section 2.08 hereof. Interest on the outstanding principal due
under the Revolving Credit Loans shall be paid at the interest rates, in the
manner and at the intervals provided in Sections 2.06 and 2.10 hereof.

SECTION 2.02. Term Loan. Upon the closing of this Agreement, the Bank will make
a Term Loan to the Borrower in the amount of $3,000,000. The Term Loan shall be
evidenced by the Term Loan Note, substantially in the form of Exhibit B, annexed
hereto. The Term Loan shall be repaid in forty-one (41) equal monthly principal
payments, of $71,500.00 and a final monthly payment of $68,500.00, plus
interest, such that the Term Loan shall be repaid in full on the Term Loan
Maturity Date. On the terms and conditions hereinafter set forth, the Term Loan
may be outstanding as a Prime Loan, LIBOR Loan or Fixed Rate Loan.

SECTION 2.03. Reduction of Commitment. The Borrower shall have the right, upon
at least three (3) Business Days' notice to the Bank, to terminate in whole, or
reduce in part, the unused portion of the Revolving Credit Facility Commitment,
provided that each partial reduction shall be in the amount of not less than One
Million and 00/100ths Dollars ($1,000,000.00). In connection with any reduction
in the Revolving Credit Facility Commitment, the Borrower shall pay to the Bank:
(1) additional principal in an amount sufficient so that amount outstanding
under the Revolving Credit Loan will not exceed the reduced Commitment, and (2)
any Redeployment Costs resulting from the reduction of the Commitment. The
Revolving Credit Facility Commitment, once reduced or terminated, may not be
reinstated. The Revolving Credit Facility to make the Term Loan(s) shall be
deemed terminated if the Borrower, in accordance with the provisions of this
Section 2.03, reduces the Revolving Credit Facility to $-0-.

SECTION 2.04. Notice and Manner of Borrowing. The Borrower shall give the Bank
written or telefax notice (effective upon receipt) of each Revolving Credit Loan
requested, at least one (1) Business Day before each Prime Loan and Fixed Rate
Loan and at least three (3) Business Days before LIBOR Loan specifying: (1) the
date such Revolving Credit Loan is to be made; (2) the amount of such Revolving
Credit Loan; (3) the type of Revolving Credit Loan (Fixed rate, LIBOR Rate or
Prime Rate); and (4) in the case of a LIBOR Loan or Fixed Rate Loan, the
duration of the Interest Period applicable thereto. Not later than 11:00 A.M.
Eastern Standard Time on the date of such Revolving Credit Loan, and subject to
fulfillment of the applicable conditions a set forth in Section 2.01 hereof, the
Bank will make such Revolving Credit Loan available to the Borrower in
immediately available funds. Interest Rate Periods for LIBOR Loans and Fixed
Rate Loans must be for the time periods set forth in the definition of Interest
Rate Periods.

All notices given under this Section shall be irrevocable and shall be given not
later than 11:00A.M. Eastern Standard Time on the day which is not less than the
number of Business Days specified above for such notice.



SECTION 2.05. Conversion and Renewals. The Borrower may elect from time to time
to convert all or a part of one type of Loan into another type of Loan or to
renew all or a part of a Loan by giving the Bank notice of at least one (1)
Business Day before the conversion into a Prime Loan, and at least two (2)
Business Days before the conversion into or renewal of a Fixed Rate Loan or a
LIBOR Loan, specifying: (1) the date on which a renewal or conversion is to
occur; (2) the amount of the Loan to be converted or renewed; (3) in the case of
conversions, the type of Loan to be converted into; and (4) in the case of
renewals of or a conversion into LIBOR or Fixed Rate Loans, the duration of the
Interest Period applicable thereto; provided that (1) the minimum principal
amount of each Loan outstanding after a renewal or conversion shall be Fifty
Thousand Dollars ($50,000.00) in the case of Prime Loans, and Five-Hundred
Thousand Dollars ($500,000.00) in the case of Fixed Rate Loans and LIBOR Loans;
and (b) LIBOR and Fixed Rate Loans can be converted only on the last day of the
Interest Period for such Loan. All notices given under this Section 2.05 shall
be irrevocable and shall be given not later than 11:00 A.M. Eastern Standard
Time on the day which is not less than the number of Business Days specified
above such notice. If the Borrower shall fail to give the Bank the notice as
specified above for the renewal or conversion of a LIBOR Loan or Fixed Loan
prior to the end of the Interest Period with respect thereto, such LIBOR or
Fixed Rate Loan shall automatically be converted into a Prime Loan on the last
day of the Interest Period for such Loan.



SECTION 2.06. Interest Rate. The Borrower shall pay interest to the Bank on the
outstanding and unpaid principal amount of the Revolving Credit Loans made under
this Agreement and the principal balance outstanding under the Term Loan at a
rate per annum as follows:

 a. For a Prime Loan, at a rate equal to the Prime Rate;
 b. For a LIBOR Loan, at a rate equal to the Adjusted LIBO Rate; and
 c. For a Fixed Rate Loan, at the Fixed Rate quoted by the Bank and accepted by
    the Borrower.

Any Change in the interest rate based on a change in the Prime Rate shall be
effective as of the Business Day on which such change in the Prime Rate became
effective and without notice to the Borrower.

Interest on each LIBOR Loan, Fixed Rate Loan and Prime Loan shall be calculated
on the basis of a year of three hundred sixty (360) days for the actual number
of days elapsed.

Interest on the Revolving Credit Loan shall be paid in immediately available
funds as follows:

(1) For each Prime Loan, on the first day of each calendar month commencing on
the first day of the first calendar month after the date of such Loan and
continuing until Termination Date; and

(2) For each LIBOR Loan and Fixed Rate Loan, on the last day of the Interest
Period with respect thereto and, in the case of an Interest Period greater than
three (3) months, at three (3) month intervals.

Interest on the Term Loan, regardless of whether such Term Loan is outstanding
at a LIBOR Rate, a Fixed Rate or a Prime Rate, shall be paid monthly on the
first day of each calendar month commencing on the first day of the first
calendar month following the execution of this Agreement and on the first day of
each and every calendar month thereafter until the Maturity Date.

Any principal amount not paid when due (at maturity or by acceleration) shall
bear interest thereafter until paid in full, at a rate per annum (the "Default
Interest Rate") equal to at a rate equal to four percent (4%) over the
applicable Prime Rate, Adjusted LIBO Rate or Fixed Rate, as the case may be.

SECTION 2.07. Facility Fee. The Borrower agrees to pay to the Bank a Facility
Fee on the average daily unused portion of the Revolving Credit Facility from
the date of this Agreement until the Revolving Credit Facility Termination Date
calculated at a per annum rate as set forth in the definition of Applicable
Spread. The Facility Fee shall be paid quarterly in arrears on the first day of
each calendar quarter commencing on July 1, 2003, and ending on the Revolving
Credit Termination Date, when any Facility Fee then due shall be paid in full.

SECTION 2.08. The Notes. All Revolving Credit Loans shall be evidenced by, and
repaid with interest in accordance with, a single promissory note of the
Borrower in substantially the form of the promissory note annexed hereto as
Exhibit "A", and made a part hereof (the "Revolving Credit Note"), duly
completed, dated the date of this Agreement and payable to the Bank at the
office of the Bank set forth at the beginning of this Agreement or such other
office as the Bank shall notify the Borrower of from time to time. The Revolving
Credit Note shall evidence the obligation of the Borrower to repay the Revolving
Credit Loan to the Bank as provided herein and in the and in the Revolving
Credit Note. The Bank is hereby authorized by the Borrower to endorse on the
schedule attached to the Revolving Credit Note the amount and type of each
Revolving Credit Loan made, and each renewal, conversion, and payment of
principal. Such endorsement shall, in the absence of manifest error, be
conclusive as to the outstanding balance due under the Revolving Credit Loan;
provided, however, that the Bank's failure to make such notation with respect to
any Revolving Credit Loan, or any renewal or conversion thereof, or payment
thereon shall not limit or otherwise affect the obligations of the Borrower
under this Agreement or the Revolving Credit Note. In lieu of using the schedule
attached to the Revolving Credit Note, the Bank may record all Advances,
payments, renewals and conversions with respect to the Revolving Credit Facility
in such other reasonable manner as it may elect, provided that the Bank provide
the Borrower with advance notice of the manner of recording to be used by the
Bank. Such record, absent manifest error, shall be conclusive as to the
principal balance due on the Revolving Credit Loan.

The Term Loan shall be evidenced by and repaid with interest in accordance of a
promissory note of the Borrower in substantially a form of the promissory note
annexed hereto as Exhibit "B" and made a part hereof (the Term Loan Note), duly
completed and payable to the Bank at the office of the Bank as set forth at the
beginning of this Agreement or such other office as the Bank shall notify the
Borrower of from time to time. The Term Loan Note shall evidence the obligation
of the Borrower to repay the Term Loan to the Bank as provided herein and in the
Term Loan Note.

 

SECTION 2.09. Prepayments. The Borrower may, upon at least one (1) Business
Days' notice to the Bank, in the case of that portion of the Credit Facility
which is outstanding at the Prime Rate and at least three (3) Business Days'
notice to the Bank in the case of those portions of the Credit Facility which
are outstanding at the LIBOR Rate and Fixed Rate, prepay the Note(s) in whole or
in part with accrued interest to the date of such prepayment on the amount
prepaid, provided, that (i) each partial prepayment shall be in a principal
amount of not less than Fifty Thousand Dollars ($50,000.00); (ii) Fixed Rate
Loans and LIBOR Loans may be prepaid only on the last day of the Interest Period
for such Loan (in which case there will be no Redeployment Costs); (iii) in the
case of the Term Loan Note, prepayments shall be applied to the principal
installments of the Term Loan Note, in the inverse order of their maturities;
and (iv) Fixed Rate Loans and LIBOR Rate Loans, if prepaid for any reason other
than on the last day of the Interest Period, may only be prepaid if at the time
of prepayment the Borrower reimburses the Bank for any Redeployment Costs. Prime
Loans may be prepaid without penalty.

SECTION 2.10. Method of Payment. The Borrower shall make each payment due under
this Agreement and under the Note(s) (whether it be interest, principal or some
other charge) not later than 11:00 A.M. Eastern Standard Time on the date when
due, in lawful money of the United States and in immediately available funds, to
the Bank at the office of the Bank as set forth at the beginning of this
Agreement or such other office as the Bank may direct from time to time. The
Borrower hereby authorizes the Bank, if and to the extent payment is not made
when due under this Agreement, under the Notes or under any other Loan Document,
to, upon contemporaneous notice to the Borrower, charge from time to time
against any account of the Borrower with the Bank any amount so due including,
with respect to the Credit Facilities, the Facility Fee. Whenever any payment to
be made under this Agreement or under the Notes shall be stated to be due on a
Saturday, Sunday or a public holiday, or the equivalent for banks generally
under the laws of the State of New York, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of the payment of interest and the Facility Fee, if
applicable.

SECTION 2.11. Use of Proceeds. The Proceeds of all Loans shall be used by the
Borrower for working capital and general corporate purposes, including up to
$5,000,000 for acquisitions and to refinance the acquisition of assets acquired
from Thompson Associates, LLP. The Borrower will not, directly or indirectly,
use any part of such proceeds for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or to extend credit to any Person for the purpose of
purchasing or carrying any such margin stock.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if the adoption of any applicable law, rule or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Bank with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall make it unlawful or
impossible for the Bank to maintain or fund LIBOR Loans, then upon notice to the
Borrower by the Bank the outstanding principal amount of the LIBOR Loans,
together with interest accrued thereon, and any other amounts payable to the
Bank under this Agreement with respect to such Loans shall be converted to a
Prime Loan (a) immediately if such change or compliance with such request, in
the judgment of the Bank, requires immediate conversion; or (b) at the
expiration of the last Interest Period to expire before the effective date of
any such change or request.

SECTION 2.13. Disaster. Notwithstanding anything to the contrary herein, if the
Bank determines (which determination shall be conclusive) that:

(i) Quotations of interest rates for the relevant deposits referred to in the
definition of LIBO Interest Rate are not being provided in the relevant amounts
or for the relative maturities for the purposes of determining the rate of
interest on a LIBOR Loan as provided in this Agreement; or

(ii) The relevant rates of interest referred to in the definition of LIBO
Interest Rate, upon the basis of which the rate of interest for such type of
Loan is determined, does not accurately cover the cost to the Bank of making or
maintaining such type of Loans;

then the Bank shall forthwith give notice thereof to the Borrower, whereupon
until the Bank notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, (a) the obligation of the Bank to make LIBOR Loans
shall be suspended; and (b) the then outstanding principal amount of each LIBOR
Loan together with accrued interest thereon shall be converted to a Prime Loan,
on the last day of the then current Interest Period applicable to such Loan.

SECTION 2.14. Interest Cost. The Borrower shall pay to the Bank from time to
time such amounts as may be necessary to compensate the Bank for additional
costs, as hereinafter defined, incurred by the Bank which are attributable to
the Bank making or maintaining any LIBOR or Fixed Rate Loans hereunder or its
obligation to make any such Loans hereunder, or any reduction in any amount
receivable by the Bank under this Loan Agreement or the Notes in respect of any
such Loans or such obligation (such increases in costs and reductions in amounts
receivable being herein called "Additional Costs"), resulting from any change
after the date of this Loan Agreement in Federal, state, municipal, or foreign
laws, rules or regulations (including Regulation D), or the adoption or making
after such date of any interpretations, directives, or requirements applying to
a class of banks including the Bank of or under any Federal, state, municipal,
or foreign laws, rules or regulations (whether or not having the force of law)
by any court or governmental or monetary authority charged with the
interpretation or administration thereof ("Regulatory Change"), which: (1)
changes the basis of taxation of any amounts payable to the Bank under this Loan
Agreement or the Notes in respect of any LIBOR or Fixed Rate Loans (other than
taxes imposed on the overall net income of the Bank for any of such Loans); or
(2) imposes or modifies any reserve, special deposit, or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, the Bank (including any of such Loans or any deposits
referred to in the definition of LIBOR Interest Rate; or (3) imposes any other
condition affecting this Loan Agreement or the Notes (or any of such extensions
of credit or liabilities). The Bank will notify the Borrower of any event
occurring after the date of this Loan Agreement which will entitle the Bank to
compensation pursuant to this Section as promptly as practicable after it
obtains knowledge thereof and determines the amount of the Additional Costs
payable.

Determinations by the Bank for the purposes of this Section of the effect of any
Regulatory Change on its costs of making or maintaining LIBOR or Fixed Rate
Loans or on amounts receivable by it in respect of such Loans, and of the
additional amounts required to compensate the Bank in respect of any Additional
Costs, shall be conclusive, provided that such determinations are made on a
reasonable basis.

SECTION 2.15. Funding Loss Indemnification. The Borrower shall pay to the Bank,
upon the request of the Bank, in the case of a Fixed Rate Loan, the Fixed Rate
Indemnification Fee and in the case of a LIBOR Loan, the LIBO Interest Rate
Indemnification Fee, to compensate if for any loss, cost, or expense incurred as
a result of:

(a) any payment of such Loan on a date other than the last day of the Interest
Period for such Loan, (including, but not limited to, acceleration of such Loans
by the Bank); or

(b) any failure by the Borrower to borrow, renew or convert, as the case may be,
such Loan on the date for borrowing, renewal or conversion thereof, as the case
may be, specified in the relevant notice given to the Bank by the Borrower, as
herein required.

SECTION 2.16 Late Payment. Borrower shall pay a fee on any principal and/or
interest payments not received by the Bank as scheduled, in an amount equal to
the Prime Rate plus two percent (2%) per annum time the amount overdue, times
the number of days such payments are past due.

 



ARTICLE III

Guaranties; Collateral Security

SECTION 3.01. Guaranties. The payment and performance of the Credit Facilities
and all other present and future Indebtedness and Obligations due or to become
due to the Bank or its Affiliates by the Borrower shall be absolutely,
unconditionally and irrevocably guaranteed in writing to the Bank (the
"Guaranties") by the following Subsidiaries of the Borrower: (i) MapInfo U.K.
Ltd., (ii) MapInfo Canada, Inc., (iii) MapInfo Ltd., (iv) The URPI Group Ltd.,
(v) MapInfo GmbH, (vi) MapInfo Australia PTY, Ltd., (vii) MapInfo Japan, KK and
(viii) MapInfo Realty, LLC. Each Guaranty shall be in such form as is fully
acceptable to the Bank and shall be accompanied by a general certificate for
each Subsidiary and an attorney opinion letter in form and substance
satisfactory to the Bank opining to the enforceability of the Guaranty and such
other matters the Bank or its counsel may request. The terms and provisions of
each Guaranty are hereby incorporated and agreed that a default under any
Guaranty shall constitute a default with respect to the Credit Facilities and
all other Indebtedness guaranteed thereby.

SECTION 3.02. Collateral. All Indebtedness and Obligations due the Bank or its
Affiliates by the Borrower shall be secured by a first priority security
interest in all present and future domestic account receivables of any domestic
account debtors (those located in the United States of America) and all chattel
paper, and any instruments pertaining to the foregoing, and any letter-of-credit
rights pertaining to the foregoing, all supporting obligations of every nature
for any of the foregoing, and all books, records, files, documents and recorded
data of any kind or nature, including any writings, plans, specifications and
schematics, together with all processes (including computer programming
instructions) recording or otherwise related to any of the foregoing, all
insurance claims or other claims (including tort claims) against third parties
for loss, damage, or destruction of or wrongful conduct with respect to any of
the foregoing and any and all proceeds of any of the foregoing. Borrower agrees
to execute and deliver to the Bank a Security Agreement with respect to such
collateral. Such Security Agreement shall be in the form of Exhibit __, annexed
hereto.

ARTICLE IV

Conditions Precedent

SECTION 4.01. Conditions Precedent to the Bank Establishing the Credit
Facilities. The obligations of the Bank to establish the Commitment for the
Borrower and make the initial advance thereunder, is subject to the condition
precedent that the Bank shall have received each of the following, in form and
substance satisfactory to the Bank and its counsel:

(a) Note. The Note duly executed by the Borrower;

(b) Security Agreement and Assignment. The Security Agreement is duly executed
by the Borrower.

(c) The Certificate and Supporting Statements. The Certificate and Supporting
Statements are delivered by the Borrower's Chief Financial Officer.

(d) Loan Agreement and Other Loan Documents. This Loan Agreement duly executed
by the Borrower, together with such other Loan Documents, as the Bank may
require.

(e) General Certificates. A general certificate, dated as of the date of this
Amended and Restated Credit Agreement, for the Borrower signed by its secretary
certifying to the names of all officers and directors of the Borrower, that the
Borrower is duly incorporated, that all necessary corporate action to authorize
the Borrower's entry into this Agreement and execution and delivery of all other
Loan Documents to which the Borrower is a party has been taken and remains in
full force and effect and that any of the following officers of the Borrower, to
wit: its CEO/President, its Vice President and Chief Financial Officer, or its
Chairman of the Board, are duly authorized and empowered, on behalf of the
Borrower, to execute and deliver this Agreement and all other Loan Documents to
be executed and delivered by the Borrower.

 

(f) Charter and By-Laws. Copies of the Borrower's Certificate of Incorporation
and By-Laws, and all amendments thereto, together with a certificate of good
standing issued by the jurisdiction in which the Borrower is incorporated
showing that the Borrower has been duly constituted and is validly existing as a
corporation in good standing.

 

(g) Opinion of Counsel for Borrower. A favorable opinion by legal counsel for
the Borrower in substantially the form of the legal opinion annexed hereto as
Exhibit "D" and made a part hereof and opining to such other matters as the Bank
or its counsel may reasonably request.

 

(h) Evidence of Corporate Action by Borrower. A certified (as of the date of
this Agreement) copy of the corporate action taken by the Borrower, including
resolutions of its Board of Directors, authorizing the execution, delivery, and
performance of this Agreement and all other Loan Documents to which the Borrower
is a party or by which it is bound.

 

(i) Casualty and Risk Insurance. Proof that the Borrower has in full force and
effect such casualty and risk insurance as required herein and in the other Loan
Documents, in form and content and amount satisfactory to the Bank.

(j) Other Documentation. Such other documents, instruments, agreements,
approvals consents, authorizations, certifications and financing statements, as
the Bank, or its counsel, may request in order to verify and confirm that ill of
the representations and warranties made by the Borrower hereunder and under the
other Loan Documents are true and correct and that the Borrower has complied
with all conditions to be complied with by it in connection with the
establishment of the Credit Facilities and the making of advances thereunder.

ARTICLE V

Representations and Warranties

SECTION 5.01. Representations and Warranties of the Borrower. The Borrower as a
condition to the Bank establishing the Commitment for the Borrower and making
Advances thereunder, hereby represents and warrants to the Bank that:

(a) Corporate Existence. The Borrower and each of the Subsidiaries are
corporations duly authorized, validly existing, and in good standing under the
laws of the state or country of their incorporation, have all requisite power
and authority, corporate or otherwise, to own their assets and to transact
business as presently conducted by them and to perform all of their obligations
under this Agreement and the other Loan Documents to which they are a party or
by which they are bound that the Borrower and each of its Subsidiaries is duly
qualified as a foreign corporation in good standing under the laws of each other
jurisdiction in which such qualification is required.

(b) Due Execution. The execution, delivery, and performance by the Borrower of
this Agreement and all other Documents has been duly authorized by all necessary
corporate action and does not and will not (i) require any consent or approval
of the stockholders of the Borrower; (ii) violate any provision of any law,
rule, regulation, order, writ, judgment, injunction decree, determination, or
award presently in effect having applicability to the Borrower; ( iii) violate
any provisions of the Borrower's certificate of incorporation or bylaws; (iv)
result in a breach or constitute a default under any indenture, loan or credit
agreement or any other agreement lease, or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected (v) result in,
or require, the creation or imposition of a Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower, except as otherwise
provided herein; and (vi) the Borrower is not in default under any law, rule,
regulation order, writ, judgment, injunction, decree, determinations, or award
or any indenture, agreement, lease, mortgage or instrument to which it is a
party or by which it is bound, which default would have a material adverse
effect on the financial condition or properties of the Borrower.

(c) Approval. No authorization, consent, approval, license, exemption, filing or
registration with any court or governmental department, commission, board,
bureau, agency, or instrumentality, domestic or foreign, is or will be necessary
to the valid execution, delivery, or performance by the Borrower of this
Agreement or the other Loan Documents to which it is a party or by which it is
bound.

(d) Legal Enforceability. This Agreement and the other Loan Documents constitute
legal, valid, and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms, except as enforcement of the
same may be limited by applicable bankruptcy, insolvency and other similar laws
affecting creditors rights generally.

(e) Financial Statements. The consolidated balance sheet and profit and loss
statement of the Borrower, dated as of September 30, 2002, prepared by an
independent public accountant

acceptable to the Bank and interim Borrower prepared consolidated and
consolidating balance sheets and profit and loss statements for the Borrower
dated December 31, 2003, copies of which have been furnished to the Bank,
present fairly the financial condition of the Borrower, as of the date thereof,
all in accordance with GAAP applied on a consistent basis, and since December
31, 2003, there has been no material adverse change in such condition or
operations.

(f) Litigation. There are no actions, suits, or proceedings, pending or
threatened against or affecting the Borrower or its Subsidiaries before any
court or governmental department, commission, board, bureau, agency, or
instrumentality, domestic or foreign, which, if determined adversely to the
Borrower and/or any of its Subsidiaries would have a material adverse effect on
the financial condition, properties or operations of the Borrower and/or any of
its Subsidiaries.

(g) Federal Reserve Regulations. The Borrower and its Subsidiaries are not
engaged principally in, nor have they an important activity in, the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board), and no part of the proceeds of the
Credit Facilities will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock or to violate in any way Regulations T, U or X of the Board.

(h) Labor Disputes and Acts of God. Neither the Borrower or nor any of its
Subsidiaries businesses nor their properties are or have been affected by any
fire, explosion, accident strike, lockout, or other labor dispute, drought,
storm earthquake, embargo, Act of God, invasion, or casualty (whether or not
covered by insurance), which would presently, materially and adversely affect
the business, properties or operations of the Borrower and/or its Subsidiaries.

(i) Ownership of Assets. The Borrower has good and marketable title to all
assets reflected on its most current balance sheet submitted to the Bank and
dated December 31, 2003, and such properties and assets are not subject to any
Liens other than those Liens listed in Exhibit "D" annexed hereto and made a
part hereof, excluding Liens which secure less than $50,000.00 in the aggregate.

(j) Taxes. The Borrower and its Subsidiaries have filed all Federal, state, and
local tax returns required to be filed and paid all taxes, assessments and
governmental levies and charges due thereon including interest and penalties.

(k) Accuracy of Information. All information supplied, or to be supplied by the
Borrower and/or its Subsidiaries, if any, to the Bank in connection with this
Agreement are and will be accurate as of the date supplied, contains or shall
contain no misstatement of a material fact, or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which
they were or are made, not misleading.

(l) ERISA. The Borrower and all ERISA Affiliates are in compliance in all
material respects with all applicable provisions of ERISA; neither a Reportable
Event nor a Prohibited Transaction has occurred and is continuing with respect
to any Plan; ho notice of intent to terminate a Plan has been filed nor has any
Plan been terminated; no circumstances exist which constitute ground under
Section 4042 of ERISA entitling the PBGG to institute proceedings to terminate,
or appoint a trustee to administer a Plan, nor has PBGC instituted any such
proceedings; neither the Borrower nor any ERISA Affiliate has completely or
partially withdrawn under Section 4201 or 42(04 of ERISA from a multi-employer
Plan; Borrower and each ERISA Affiliate have met their minimum funding
requirements under ERISA with respect to all of their Plans and the present
market value of all Plan assets exceeds the present value of all vested benefits
under each Plan as determined on the most recent valuation date of the Plan and
in accordance with the provisions of ERISA and the regulations thereunder for
calculating the potential liability of the Borrower and any ERISA Affiliate to
PBGC or the Plan under Title IV of ERISA; and neither the Borrower nor any ERISA
Affiliate has incurred any liability to PBGC under ERISA

(m) Compliance with Applicable Law. The Borrower and its Subsidiaries are in
material compliance with all applicable local, state and Federal laws, rules and
regulations, all agreements to which they are a party or by which they are bound
and all judgments, decrees or orders which may be applicable to them.

(n) Hazardous Materials. The Borrower has not used Hazardous Materials on from,
or affecting any of their properties or assets in any manner which violates
applicable Federal, state or local laws, ordinances, rules, regulations, or
policies governing the use, storage, treatment, transportation, manufacture,
refinement, handling, production or disposal of Hazardous Materials, and that,
to the best of the Borrower's knowledge, no prior owner of such property or
asset or any tenant , subtenant, prior tenant or prior subtenant thereof, have
used Hazardous Materials on, from, or affecting such property or asset in any
manner which violates applicable Federal, state, or local ordinances, rules,
regulations or policies governing the use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of Hazardous
Materials.

(o) Subsidiaries. The Borrower, as of the date hereof, has the following
subsidiaries: MapInfo Canada, Inc., MapInfo U.K. Ltd., MapInfo Ltd., The URPI
Group Limited, MapInfo GmbH, MapInfo Australia PTY, MapInfo Japan KK, MapInfo
Realty, LLC, The Data Consultancy, Ltd. And the Unit for Retail Planning
Information Ltd. The last two entries are dormant corporations which do not now
nor will they in the future have any assets or liabilities. If either of these
two entities should become active corporations having assets or liabilities,
then Borrower shall immediately notify the Bank and each corporation shall
execute and deliver to the Bank a guaranty in form similar to that executed and
delivered to the Bank by the Subsidiaries, together with corporate approvals,
consents and opinion letters as may be requested or required.

(p) Licenses and Trademarks. The Borrower and its Subsidiaries possess all
licenses, franchises, affiliations copyrights, trademarks, traderights,
tradenames and patent and patent rights, which are required for the conduct of
their businesses as presently conducted without conflict with the rights of
others and within the states and countries in which the Borrower and its
Subsidiaries are conducting business.

(q) No Defaults On Outstanding Judgments or Orders. The Borrower and its
Subsidiaries have satisfied all judgments which affect them, and they are not in
default with respect to any judgment, writ, injunction, decree, rule or
regulation of [any court, arbitrator or Federal, state, municipal or other
governmental authority, commission, board, bureau, agency or instrumentality,
domestic or foreign.

(r) Solvency. The Borrower is solvent and it and its Subsidiaries have not: (i)
filed a petition seeking relief from any provision of any bankruptcy,
reorganization, arrangement or dissolution law of any jurisdiction; (ii) made an
assignment for the benefit of creditors; (iii) had a receiver, custodian
liquidator or trustee of their assets appointed by Court order or otherwise; or
(iv) failed to pay or admitted in writing their inability to pay debt generally
as they become due.

(s) Indebtedness. Exhibit "E" which excludes all those currently existing credit
agreements, indentures, purchase agreements, guaranties, Capital Leases, and
other investments agreements and arrangements presently in effect providing for
or relating to extensions of credit (including relating to extensions of credit
or for acceptance financing) in the aggregate amount of less than $50,000.00, is
a complete and correct list of all credit agreements, indentures, purchase
agreements, guarantees, Capital Leases, and other investments, agreements and
arrangements presently in effect providing for or relating to extensions of
credit (including agreements and arrangements for the issuance of letters of
credit or for acceptance financing) in respect of which the Borrower is in any
manner directly or contingently obligated; and the maximum principal or face
amounts of the credit in question, outstanding or to be outstanding are
correctly stated, and all Liens of any nature given or agreed to be given as
security therefore is correctly described or indicated in such Exhibit.

(t) Fiscal Year. The Borrower and each of its Subsidiaries Fiscal Year end, as
of the date of this Agreement, is September 30.



ARTICLE VI

Covenants

SECTION 6.01. Affirmative Covenants. The Borrower hereby covenants and agrees
that, from the date hereof until the full satisfaction of the Obligations of the
Borrower to the Bank under this Agreement and all other Loan Documents, or
otherwise with respect to the Commitment, that it will:

(a) Payment of Taxes, etc. Pay and discharge and cause each of its Subsidiaries
to pay and discharge (i) all taxes, assessments, and governmental charges or
levies imposed upon them or their income or profits, or upon any properties
belonging to them prior to the date on which penalties attach thereto, and (ii)
all lawful claims which, if unpaid, which might become a lien or charge against
the Borrower's or any of its Subsidiaries properties, provided that the Borrower
and/or its Subsidiaries shall not be required to pay any such tax, assessment,
charge levy, or claim, which is being contested in good faith and in appropriate
proceedings, and for which adequate reserves have been established. Provided,
however, that if the Bank, in its opinion, feels that the Borrower's or any of
its Subsidiaries failure to pay such tax, assessment, charge, levy or claim
adversely affects the Borrower's ability to perform its obligations hereunder or
under any of the other Loan Documents, then the Borrower upon request of the
Bank, shall immediately or cause the same to be paid.

(b) Maintenance of Insurance. Maintain, and cause its Subsidiaries to maintain
insurance with financially sound insurers on their properties, both real and
personal, against such risks as fire, public liability and lack of fidelity by
employees and such other risks as are customarily insured against by companies
doing the same or similar business as the Borrower and its Subsidiaries, or, as
required by the Bank, and where appropriate or required, cause insurance to name
Bank as loss payee as its interest may appear.

(c) Preservation of Corporate Existence. As to the Borrower and each of its
Subsidiaries, preserve, protect, maintain, renew and keep in full force and
effect, their corporate existence, rights, franchises, licenses and privileges
in the jurisdictions of their incorporation and qualify, and remain qualified,
and cause each Subsidiary to remain qualified, as a foreign corporation in each
jurisdiction where such qualification is necessary or desirable in view of their
business and operations or the ownership of their properties, provided however,
that nothing contained in this subsection shall prevent any merger permitted by
Section 6.02(k) hereof if immediately thereafter, and after giving effect
thereto, no event shall occur and be continuing which constitutes a Default or
an Event of Default.

(d) Inspection of Records. At any reasonable time, and from time to time, permit
the Bank and its agents or representatives, to examine and make copies of and
abstracts from the records and books of account of and visit the properties of
the Borrower and/or its Subsidiaries, and to discuss the affairs, finances, and
accounts of the Borrower and its Subsidiaries with any of their officers,
directors, accountants, financial advisors and other consultants and/or
representatives.

(e) Keeping of Records and Books of Account. At all times keep accurate records
and books of account in which complete entries will be made in accordance with
GAAP consistently applied, reflecting all financial transactions of the Borrower
and its Subsidiaries.

 

(f) Maintenance of Properties, etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of their properties (both real and
personal), necessary or useful in the proper conduct of the Borrower's and/or
its Subsidiaries' businesses, in good working order and condition, ordinary wear
and tear excepted.

(g) Payment. Make full and timely payment of the principal, interest and
premium, if any, and all other charges due on or with respect to the Commitment,
all Obligations and all Indebtedness of the Borrower to any other Person,
whether now existing or hereafter arising.

(h) Compliance with Laws. Comply, and cause its Subsidiaries to comply, in all
material respects with all applicable Federal, state and local laws,
regulations, ordinances, rules, and orders, including Regulations U, T and X of
the Board affecting the Borrower and its Subsidiaries, or their properties, both
real and personal.

(i) Hazardous Materials. Refrain from using Hazardous Materials on, from, or
affecting the Borrower's properties or assets in any manner which violates
applicable Federal, state or local laws, ordinances, rules, regulations, or
policies governing the use, storage, treatment, transportation, manufacture
refinement, handling, production or disposal of Hazardous Materials, and
preclude any tenant or subtenant, from using Hazardous Materials on, from, or
affecting the Borrower's properties or assets in any manner which violates
applicable Federal state and local law, ordinances, rules, regulations or
policies governing the use, storage, treatment, transportation, manufacture,
refinement, handling, production or disposal of Hazardous Materials Without
limiting the foregoing, the Borrower shall not cause or permit its properties or
assets to be used to generate, manufacture, refine, transport, treat, store
handle, dispose, transfer, produce or process Hazardous Materials, except in
compliance with applicable Federal, state and local laws or regulations, nor
shall Borrower cause or permit, as a result of any intentional or unintentional
act or omission on the part of the Borrower, or any tenant or subtenant, a
release of Hazardous Materials onto its properties or assets or onto any other
property. The Borrower shall comply with, and ensure that all tenants and
subtenants of the Borrower will comply with all applicable Federal, state and
local laws, ordinances, rules and regulations, whenever and by whomever
triggered, and shall obtain and comply with, and ensure that all tenants and
subtenants obtain and comply with, any and all approvals, registrations or
permits required thereunder. The Borrower shall (a) conduct and complete all
investigations studies,, samplings, and testing, and all remediation, removal,
and other action necessary to clean up and remove all Hazardous Materials, on,
from, or affecting its properties or assets (i) in accordance with all
applicable Federal, state and local laws, ordinances, rules, regulations and
policies, (ii) to the satisfaction of Bank and (iii) in accordance with the
orders and directives of all Federal, state and local government and
quasi-governmental authorities and (b) defend, indemnify, and hold harmless the
Bank, its employees, agents officers, and directors, from and against any claims
demands penalties, fines liabilities, settlements damages, costs, or expenses of
whatever kind of nature, known or unknown, contingent or otherwise arising out
of, or in any way related to, (i) the presence disposal, release, or threatened
release of any Hazardous Materials which are on, from, or affecting the soil
water vegetation, buildings, personal property, persons, animals or otherwise;
(ii) any personal injury including wrongful death) or property damage (real or
personal) arising out of or related to such Hazardous Materials; (iii) any
lawsuit brought or threatened, settlement reached, or government order relating
to such Hazardous Materials, and/or (iv) any violation of laws, orders,
regulations, requirements, or demands or government authorities, or any policies
or requirements of the Bank, which are based upon or in any way related to such
Hazardous Materials including without limitation attorney and consultant fees
investigation and laboratory fees, court costs, and litigation expenses The
provisions of this paragraph shall be in addition to, and not in limitation of,
any and all other obligations and liabilities the Borrower may have to the Bank
at common law with respect to the presence of Hazardous Materials at its
properties, and shall survive the transactions contemplated herein.

(j) Compliance with ERISA. Comply, and cause all ERISA Affiliates to comply, in
all material respects with all applicable provisions of ERISA and the
regulations and the published interpretations thereunder.

(k) Conduct of Business. Continue, and cause its Subsidiaries to continue, to
engage in an efficient and economical manner in a business of the same general
type as currently conducted by them.

(l) Conditions to Acquisitions and Mergers. Not later than fifteen (15) days
prior to any acquisition of any Person of all or substantially all of the assets
of any Person by the Borrower, or any of its Subsidiaries, or the merger of any
Person into the Borrower, and/or of its Subsidiaries, provide the Bank with a
certificate, along with reasonable supporting information certified by the Chief
Financial Officer of the Borrower showing the calculation of each financial
covenant set forth in Sections 6.02(f), (g), (h) and (i) hereof, on a
consolidated and consolidating pro forma basis as of the date of such
acquisition or merger, and certifying that no Default or Event of Default,
including any violation of the provisions of Sections 6.02(i) and (j) hereof has
or will occur as a result of such acquisition or merger.

(m) Certificate and Supporting Statements. Until the full satisfaction of the
obligations and liabilities of the Borrower to the Bank under the Loan
Agreement, the Notes and all other Loan Documents, or otherwise with respect to
the Credit Facilities, furnish the Bank with a Certificate and Supporting
Statement as of the end of each month as soon as available, but in any event not
later than twenty (20) days after the close of each month.

(n) Financial Statements. Furnish to the Bank the following financial
information: (i) as soon as available, but in any event not later than 120 days
after the close of the Borrower's Fiscal Year a copy of the Borrower's annual
audited financial statement for such fiscal year done on a consolidated basis
including a balance sheet for the Borrower and its Subsidiaries as of the end of
such fiscal year, and statements of income and retained earnings, and of source
and applications of funds of the Borrower and its Subsidiaries for such fiscal
year, certified by an independent certified public accountant of recognized
standing acceptable to the Bank, together with a certificate prepared and
certified to the Bank by the Borrower's chief financial officer showing the
calculation of each financial covenant referred to in Section 6.02(f), (g), (h)
and (i) hereof as of the end of each such Fiscal Year and stating that to the
best of said chief financial officer's knowledge that no Default or an Event of
Default has occurred and is continuing or if a Default or an Event of Default
has occurred and is continuing, a statement as to the nature thereof and the
action which the Borrower and/or the Guarantors propose to take with respect
thereto; (ii) as soon as available but in any event not later than sixty (60)
days after the close of the Fiscal Year end of the Borrower, consolidated and
consolidating Borrower prepared, and certified by the Borrower's chief financial
officer financial statements of the Borrower and its Subsidiaries as of the end
of such Fiscal Year setting forth in comparative form the corresponding figures
for the preceding Fiscal Year, all in reasonable detail and in conformity with
GAAP and to include a balance sheet and a statement of income and retained
earnings; (iii) as soon a available, but in any event not later than 30 days
after the end of each of the first three quarterly periods of each Fiscal Year
of the Borrower, interim consolidated and consolidating Borrower prepared
financial statements of the Borrower and its Subsidiaries as of the end of such
fiscal quarter setting forth in comparative form the corresponding figures for
the preceding fiscal quarter, all in reasonable detail, and in conformity with
GAAP and to include a balance sheet and a statement of income and retained
earnings and certified by the Borrower's chief financial officer; (iv) promptly
after the same are sent, copies of all proxy statements, financial statements
and reports which the Borrower sends to its shareholders and promptly after the
same are filed, copies of all regular, periodic and special reports and all
registrations statements which the Borrower may make to or file with any
governmental authority, agency, commission, board of bureau, to include without
limitation the Securities and Exchange Commission, and (v) within 15 days of
request, such additional financial information and documentation relating to the
business of the Borrower and its Subsidiaries as the Bank may request.

(o) Reports. Furnish to the Bank the following: (i) immediately upon becoming
aware that the holder of any obligation or debt due by the Borrower, or any of
its Subsidiaries, to any Person other than the Bank, has given notice to or
taken any action with respect to a claimed default or event of default, a
written notice specifying what action has been taken by such holder, the nature
of the claimed default and what action the Borrower and/or its Subsidiaries
have, or intend to take, with respect thereto; (ii) immediately, upon receipt, a
copy of management letters received by the Borrower from its accountants,
financial advisors or consultants; (iii) promptly, after the same are sent or
filed, copies of all financial statements or reports which the Borrower must
file or send to any governmental authority, agency, commission, board or bureau,
(iv), as soon as possible, in any event within three (3 days after occurrence of
(x) any Default or Event of Default or (y) each event resulting in a material
adverse change in the financial conditions or operations of the Borrower or any
of its Subsidiaries, a written notice signed by the chief financial officer of
the Borrower setting forth the details of each Default or Event of Default or
other event and the action the Borrower proposes to take with respect thereto;
(v) promptly after the commencement thereof notice of all actions, suits and
proceedings before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, commenced against the
Borrower, or any of its Subsidiaries, which if determined adversely to the
Borrower or any of its Subsidiaries could have a material adverse effect on
their financial condition, properties or business operations; (vi) promptly
after filing or receiving thereof, copies of all reports, including annual
reports notices which the Borrower files with or receives from PBGC or the U.S.
Department of Labor under EJRISA, and as soon as possible, and in any event
within (10) days after the Borrower knows or has reason to know that any
"Reportable Event" or "Prohibited Transaction" has occurred with respect to any
Plan, or that the PBGC or the Borrower has instituted or will institute
proceedings under Title IV of ERISA to terminate any Plan, the Borrower will
deliver to the Bank a certificate signed by its chief financial officer, setting
forth the details as to such "Reportable Event" or "Prohibited Transaction" or
Plan termination and the action the Borrower proposes to take with respect
thereto, and (vii) such other information and documentation with respect to the
condition and business operations and properties of the Borrower and its
Subsidiaries as the Bank, from time to time, may reasonably request.

(p) Change of Fiscal Year. The Borrower will not change, or cause or permit any
of its Subsidiaries, to change their Fiscal Year ends, each of which are
currently September 30, except upon prior written notice to the Bank..

(q) Formation of Subsidiaries. Should the Borrower, while the Commitment is
outstanding, form any Subsidiary it shall give immediate written notice thereof
to the Bank. At the request of the Bank, the Borrower shall cause each new
Subsidiary to unconditionally guaranty in writing to the Bank the payment and
performance of the Credit Facilities as well as all other present and future
Indebtedness due or to become due the Bank by the Borrower. Such guaranty shall
be accompanied by a board of directors' resolution authorizing the guaranty,
together with an attorney opinion letter opining to the fact that each such
Subsidiary is duly constituted and is authorized to execute and deliver, the
guaranty to the Bank..

SECTION 6.02. Negative Covenants. The Borrower covenants and agrees that, from
the date hereof until the full satisfaction of the obligations and liabilities
of the Borrower to the Bank under this Agreement, the Notes and all other Loan
Documents, or otherwise with respect to the Credit Facilities, it will not
without the Bank's prior written consent:

(a) Liens, etc. Create, incur, assume, or suffer or exist any mortgage, deed of
trust, Lien, pledge, security interest or other charge or encumbrance (including
the lien or retained security title of a conditional vendor) of any nature, upon
or with respect to any of the Borrower's or any of its Subsidiaries properties,
now owned or hereafter acquired or assign or otherwise convey any right to
receive income, except: (i) liens imposed by law, such as carriers',
warehousemens', workmens', repairmens', vendors', or mechanics' liens and other
similar liens arising in the ordinary course of business and which secure sums
which are not; past due; (ii) mortgages, liens, pledges, and security interests
in favor of the Bank or its affiliates; (iii) other encumbrances consisting of
zoning restrictions, easements, restrictions on the use of real property, or
minor irregularities in title thereto, which do not arise in connection with the
borrowing of, or any obligation for the payment of money, and which, in the
aggregate do not materially detract from the value of the business, property or
assets of the Borrower or its Subsidiaries; liens arising out of judgments and
awards in respect of which the Borrower or its Subsidiaries shall in good faith
be prosecuting an appeal or proceedings for review and in respect of which the
Borrower or its Subsidiaries shall have secured a subsisting stay of execution
pending such an appeal or proceedings for review, provided the Borrower or,
where applicable, its Subsidiaries shall have set aside on their books adequate
reserves with respect to such judgment and award; (v) liens for taxes,
assessments, or governmental charges or levies to the extent permitted under
Section 6.01(a) hereof; (vi) deposits, liens or pledges to secure the payment of
worker's compensation unemployment insurance, old-age pensions, or social
security obligations, or the performance of bids, tenders, leases contracts,
public or statutory obligations, surety, stay or appeal bonds, or other similar
obligations arising in the ordinary course of the Borrower's or, where
applicable Subsidiaries businesses; vii statutory landlords liens under leases
to which Borrower is a party; (viii) those existing liens set forth in Exhibit
"D", which existing liens shall not be increased, renewed or extended; and (ix)
liens on equipment furniture or fixtures or computer hardware and/or software
provided such liens in the aggregate do not secure at any time Indebtedness in
an amount of more than $3,000,000.00; or

(b) Investments. Invest its cash and other liquid assets as shown on the
Borrower's most recent financial statement in other than: (i) investments in
readily marketable, direct obligations of the United States of America, provided
that such obligations mature no later than one (1) year from the date of the
acquisition thereof; (ii) in dollar denominated certificates of deposit issued
by any domestic commercial bank having capital and surplus in excess of
$1,000,000,000 and rated investment grade or better by Moody's Investor Service,
Inc. or Standard & Poor's Corporation; (iii) commercial or finance paper of any
Person which has been classified for rating purposes by Moody's Investor
Service, Inc. as "Prime-I" or by Standard & Poor's Corporation as "A-I", and/or
(iv) other investment grade securities.

(c) Sales, Etc. of Assets. Sell, transfer, assign, lease, or otherwise dispose
of, or cause any of its Subsidiaries to sell, transfer, assign, lease or
otherwise dispose of, all or a substantial part of their properties or assets,
except in the ordinary course of business as presently conducted and for full
and adequate consideration, or sell, transfer, discount, or otherwise dispose of
notes, accounts receivable or other rights to receive payment with or without
recourse, except for collection of accounts receivable in ordinary course of
business.

(d) Alteration of Business. Materially alter, or cause any of its Subsidiaries
to materially alter, the nature of their businesses from that as presently
conducted.

(e) Hazardous Materials. Cause or permit any of the Borrower's properties or
assets to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose, transfer, produce or process Hazardous Materials, except in
compliance with all applicable Federal, state and local laws or regulations, nor
shall the Borrower cause or permit, as a result of any intentional act or
omission on their part or on the part of any tenant or subtenant, a release of
Hazardous Materials onto such property or asset or onto any other property nor
shall Borrower fail to utilize its best efforts to prevent any intentional act
or omission on the part of the Borrower, or any tenant or subtenant of the
Borrower, which shall cause or permit a release of Hazardous Materials onto such
property or asset or onto any other property.

(f) Funded Debt to Cash Ratio. Permit the Borrower's consolidated Funded Debt,
less Funded Debt pursuant to the Mortgage Loan, to exceed fifty percent (50%) of
its cash and investments at any time.

(g) Net Loss. Permit the Borrower's (i) consolidated net loss to exceed
$3,000,000 during any fiscal quarter, or $6,000,000 during the fiscal year
ending September 30, 2003; (ii) consolidated pre-tax loss, net of any non-cash
non-operating charges to exceed $1,500,000 during any fiscal quarter, or
$3,000,000 in the aggregate during the fiscal year ending September 30, 2004 or
thereafter.

(h) Cash Consideration for Acquisitions. Permit the Borrower, or any of its
Subsidiaries, to provide cash consideration in excess of $5,000,000.00 to
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) or, make or permit to exist any
loans or advances to, guarantee any obligations of, or make or permit to exist
any investment of any interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit.

(i) Funded Debt. Incur, create or permit to exist any Funded Debt for the
purpose of an acquisition by the Borrower and/or any of its Subsidiaries if
after giving effect to the application of such Funded Debt issued for all such
acquisitions any of the following are true: (i) The total of all Funded Dept
issued by the Borrower and all of its Subsidiaries for all acquisitions exceeds
$8,000,000; or (ii) The ratio of consolidated Funded Debt, less Funded Debt
pursuant to the Mortgage Loan, exceeds fifty percent (50%) of its cash and
investments at any time.

(j) Acquisitions. Acquire the stock, or substantially all the assets of any
person, if after giving effect to such transaction: (i) total cash consideration
for all such transactions exceed $5,000,000 in the aggregate during the life of
either of the Credit Facilities; or (ii) the ratio of consolidated Funded Debt,
less Funded Debt pursuant to the Mortgage Loan, exceeds fifty percent (50%) of
its cash and investments at any time.

(k) Transactions With Affiliates and Subsidiaries. Enter into any transaction,
without limitation, the purchase, sale or exchange of property or the rendering
of any service with any Subsidiary or Affiliate, or permit any Subsidiary or
Affiliate t enter into any transaction, including without limitation, the
purchase, sale or exchange of property or the rendering or any service, with any
Affiliate or Subsidiary, except in the ordinary course of the Borrower's and/or
Subsidiary's or Affiliate's business and upon fair and reasonable terms, no less
favorable to the Borrower, or such Subsidiary or Affiliate, as then would be
obtained in a comparable arm's length transaction with a Person not an Affiliate
or Subsidiary.

(l) Mergers, Etc. Permit any Person to acquire all or substantially all of the
Borrower's or any of its Subsidiaries' assets or consolidate with or merge into
any Person or permit any Person to merge into it unless the Borrower is the
surviving entity.

 

 

ARTICLE VII

Default

SECTION 7.01. Events of Default. The occurrence of any of the following events
shall constitute an Event of Default hereunder and under the Notes and all other
Loan Documents:

(a) Non-Payment. The failure of the Borrower, or anyone else liable therefore,
to make within three (3) Business Days of when due, whether by acceleration,
demand or otherwise, any payment of interest, principal or any other sums
payable hereunder, under the Notes or under any other Loan Document;

(b) Non-Performance. The failure of the Borrower or anyone else responsible, to
otherwise fully, timely and substantially comply with the terms, conditions and
provisions to be complied with by them hereunder or under the Notes or under any
other Loan Document;

(c) Failure of Representation and Warranties. Any representation or warranty
made herein or in any other Loan Document or financial statement submitted to
the Bank by the Borrower shall have been false and/or misleading in any material
respect when made or given;

(d) Dissolution. The dissolution or termination of the existence, for any
reason, of the Borrower;

(e) Default under the Loan Documents. The occurrence of any Event of Default
under the Notes or any other Loan Document;

(f) Bankruptcy, Insolvency, Etc. If the Borrower should discontinue business, or
the Borrower or any of its Subsidiaries should (i) make a general assignment for
the benefit of creditors, or (ii) generally not, or shall be unable to, or shall
admit in writing their inability to pay their debts as such debts become due, or
(iii) apply for or consent to the appointment of a receiver, trustee or
liquidator of all or any part of their assets, or (iv) be adjudicated bankrupt
or insolvent, or (v) commence any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt dissolution or liquidation law
or statue of any jurisdiction, whether or not now in effect, or not now in
effect, or have any such petition or application filed or any such proceeding
commenced against them, or any of them, or by act or omission indicate their
consent to, approval of, or acquiescence in any such petition, application or
proceeding, or order for in any such petition, application or proceeding, or
order for relief, or the appointment of a custodian, receiver or trustee of all
or substantially all of their properties, or (vi) suffer or permit to continue
unstayed and in effect for a period of thirty (30) days any judgment entered by
any court or governmental agency for damages in the amount in excess of
$75,000.00;

(g) Default with Respect to Other Indebtedness Due Bank. The occurrence of an
Event of Default under or with respect to any other present or future
Obligations due the Bank by the Borrower or any of it Subsidiaries.

(h) Invalidity of Loan Agreement, Etc. This Agreement, the Notes and/or other
Loan Document should at any time, after their respective execution and delivery,
for any reason cease to be in full force and effect or shall be declared to be
null and void or the validity or enforceability thereof shall be contested by
the Borrower or the Borrower shall deny it has any further, liability or
obligation under this Agreement, the Notes or the other Loan Documents;

(i) Default With Respect to Other Indebtedness. The Borrower shall fail to pay
any Indebtedness owing by it to Persons other than the Bank, including interest,
premiums and other charges when due, whether such Indebtedness shall become due
by scheduled maturity, by required prepayment, by acceleration, by demand or
otherwise; or the Borrower shall fail to perform, or fail to cause any of its
Subsidiaries to perform term, covenant and agreement on its and their part to be
performed under any agreement or instrument evidencing, securing or relating to
any Indebtedness owed by the Borrower to Persons other than the Bank when
required to be performed, if the effect of such failure is to accelerate or
permit the holder or holders of such Indebtedness or the trustee or trustees
under any such agreement or instrument to accelerate the maturity of the
Indebtedness, unless such failure to perform shall be waived in writing by the
holder or holders of such indebtedness or such trustee or trustees therefore and
the Bank shall have received a copy of such waiver;

(j) Invalidity of Guaranties. Any of the Guaranties shall at any time after
their execution and delivery and for any reason cease to be in full force and
effort , and shall be declared null and void, or the validity a enforceability
thereof shall or contested by any guarantor, or any guarantor shall deny it has
any further liability or obligation under or shall fail to perform any of the
obligations under the guaranty.

(k) Default With Respect to ERISA. A Reportable Event shall have occurred with
respect to any Plan and (i) the Bank is notified by the Borrower, in writing
that the Borrower or any ERISA Affiliate has determined that such Reportable
Event constitutes a reasonable ground for termination of such Plan by the PBGC
or the appointment of a receiver to administer the Plan by appropriate U.S.
District Court, or (ii) such proceedings are commenced or such appointment
occurs;

SECTION 7.02. Remedies on Default. Upon the occurrence of any Event of Default,
as aforesaid, then at any time thereafter the Bank, in its sole discretion, may
take one or more of the following actions at the same or different times:

(a) Terminate its obligation to make Advances, if at such time the Bank has any
obligation to make Advances;

(b) Declare the Notes and all other Obligations to be forthwith due and payable
in full, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived;

(c) Exercise all rights and remedies available to the Bank hereunder or under
any other Loan Document; and/or

(d) Exercise any and all other rights and remedies available to the Bank, at law
or in equity.

Notwithstanding the foregoing, it is agreed that upon the occurrence of an Event
of Default specified in Section 7.01(f) hereof the Notes and all other
Obligations shall forthwith become due and payable automatically and the
obligation of the Bank to make Advances, if such obligations then exists, shall
automatically terminate, all without notice, demand or protest, all of which are
hereby waived.

 

 

ARTICLE VIII

Miscellaneous

SECTION 8.01. No Waiver; Cumulative Remedies. No failure or delay on the part of
the Bank, or any other holder of the Notes, in exercising any right, power, or
remedy hereunder, under the Notes or under any other Loan Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right,
power, or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder, under the Notes or under any of
the other Loan Documents. The remedies herein provided are cumulative and not
exclusive of any other remedies provided by law and/or available in equity.

SECTION 8.02. Amendments, Etc. No amendment, modification, termination or waiver
of any provision of this Agreement, the Notes or any other Loan Document, nor
consent to any departure by the Borrower or any of its Subsidiaries, from the
terms and provisions contained in the Loan Documents, shall be effective unless
the same shall be in writing and signed by the Bank and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 8.03. Addresses for Notices, Etc. All notices, requests, demands, and
other communications provided for hereunder shall be in writing (including
telegraphic and telefaxed communications) and shall be sufficiently given when
received or three (3) days after mailing (whichever first occurs) and, if
delivered by mail, shall be sent by registered or certified mail, return receipt
requested, postage prepaid, addressed to the Borrower or the Bank, as the case
may be, at the addresses listed below or such other address as a party may
notify the other of in the manner as herein required, from time to time:

To the Borrower:

MapInfo Corporation
One Global View
Troy, New York 12180
Attention: Chief Financial Officer
Telefax No.: (518) 285-7060

To the Bank:

JPMorgan Chase Bank
12 Corporate Woods Boulevard
Albany, New York 12211
Attention: David C. Horan, Jr., Vice President
Telefax No.: (518) 433-0295

With a copy to:

DeGraff, Foy, Kunz & Devine, LLP
90 State Street
Albany, New York 12207
Attention: Terence J. Devine, Esq.
Telefax No.: (518) 436-0210



SECTION 8.04. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses incurred by the Bank in connection with the preparation, execution,
delivery, and administration of this Agreement, the Notes and the other Loan
Documents, including all reasonable fees and out-of-pocket expenses incurred by
counsel for the Bank with respect thereto, and all costs and expenses, if any,
in connection with the enforcement of this Agreement, the Notes and the other
Loan Documents, whether or not a suit or proceeding should be initiated,
including those incurred in any bankruptcy or insolvency proceeding.

SECTION 8.05. Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the Borrower and the Bank, and their respective
successors and assigns, and in the case of the Bank a participant, except that
the Borrower shall have no right to assign any of its rights and/or obligations
hereunder, or under the other Loan Documents without the prior written consent
of the Bank.

SECTION 8.06. Governing Law. This Agreement and the other Loan Documents shall,
except as otherwise specifically provided, be governed by, construed and
enforced in accordance with the laws of the State of New York.

SECTION 8.07. Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 8.08. Participation. The Bank reserves the right to assign or obtain
participants in the Credit Facilities without restrictions. No participant shall
be entitled to receive any greater payment with regard to yield protection or
otherwise than the Bank would have been entitled to receive under this
Agreement. The Bank may furnish to participants and assignees including
prospective participants and assignees) any or information concerning the
Borrower and its Subsidiaries received by the Bank from time to time pursuant to
the terms of this Agreement and the other Loan Documents.

SECTION 8.09. Survival of Agreement, Etc. All covenants, agreements,
representations and warranties made herein and in the other Loan Documents shall
survive the making by the Bank of the Credit Facilities to the Borrower and the
execution and delivery to the Bank of this Agreement, the Notes and all other
Loan Documents and shall continue in full force effect so long as the

Credit Facilities are outstanding and unpaid.

SECTION 8.10. Waiver of Trial by Jury, Etc. The Bank and the Borrower hereby
irrevocably and unconditionally waive any and all right to trial by jury in any
action, suit or proceeding or counterclaim arising in connection with, out of or
otherwise relating to this Agreement, the Notes or any other Loan Document.
Further, the Borrower hereby irrevocably (a) submits in any legal proceeding
relating to this Agreement, the Notes and/or any other Loan Document to the
non-exclusive, in personal jurisdiction of any New York State or United States
Court of competent jurisdiction sitting in the State of New York County of
Albany and agrees to suit being brought in any Court, (b) agrees to service of
process in any such legal proceeding by mailing copies thereof (by registered or
certified mail if practicable), postage prepaid, or by telefax to the Borrower
at the address for the Borrower as set forth in Section 8.03 hereof, or such
other address as the Borrower shall notify the Bank of in the manner required by
Section 8.03 hereof, and (c) agrees that nothing contained herein shall affect
the Bank's right to effect service of process in any other manner permitted by
applicable law.

SECTION 8.11. Right of Setoff. Upon the occurrence or during the continuance of
any Event of Default, the Bank is hereby authorized at any time and from time to
time to setoff and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by the Bank to or for the credit or account to the Borrower against
any and all of the Obligations of the Borrower now or hereinafter existing under
this Agreement, the Notes and all other Loan Documents, or otherwise,
irrespective of whether or not the Bank shall have made any demand under this
Agreement, the Notes or any other Loan Document and although such obligation may
be unmatured. The Bank agrees to give the Borrower contemporaneous notice of any
such setoff provided that the failure to give such notice shall not effect the
validity of such setoff. The rights of the Bank under this Section are in
addition to all other rights and remedies (including, without limitation, other
rights of setoff) which the Bank may otherwise have.

SECTION 8.12. Headings. Article, Section and Paragraph headings contained in
this Agreement are included herein for the convenience of reference only and
shall not constitute a part of this Agreement for any other purpose and shall
not be deemed to control or affect the meaning or interpretation of any part of
this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers, as of the date first above
written. 



MAPINFO CORPORATION

By /s/ K. Wayne McDougall
Name: K. Wayne McDougall
Title: VP and CFO

MAPINFO AUSTRALIA PTY, LIMITED

By /s/ K. Wayne McDougall
Name: K. Wayne McDougall
Title: VP and CFO

MAPINFO CANADA, INC.

By /s/ K. Wayne McDougall
Name: K. Wayne McDougall
Title: VP and CFO

MAPINFO GmbH

By /s/ K. Wayne McDougall
Name: K. Wayne McDougall
Title: VP and CFO

MAPINFO LIMITED

By /s/ K. Wayne McDougall
Name: K. Wayne McDougall
Title: VP and CFO

MAPINFO UK LTD.

By /s/ K. Wayne McDougall
Name: K. Wayne McDougall
Title: VP and CFO

URPI GROUP LIMITED

By /s/ K. Wayne McDougall
Name: K. Wayne McDougall
Title: VP and CFO

MAPINFO JAPAN KK

By /s/ K. Wayne McDougall
Name: K. Wayne McDougall
Title: VP and CFO

MAPINFO REALTY, LLC

By /s/ K. Wayne McDougall
Name: K. Wayne McDougall
Title: VP and CFO 

JPMORGAN CHASE BANK

By /s/ David C. Horan, Jr.
Name: David C. Horan Jr.
Title: Vice President



